Ames, J.
Of the various questions argued, the only one presented by the plea in bar, and therefore the only one properly before the court at this stage of the case, is as to the effect of the statute of limitations upon the plaintiff’s right to maintain this bill. The defendant’s written contract shows that the relation ol debtor and creditor existed between the parties, and that the property described in the bill was to be held by him as collateral security for the debt. No time of repayment was expressly lim*517ited by the terms of the contract, but the plaintiff was to pay the debt whenever he should find it convenient. It contemplates a settlement at some future time, in which the plaintiff was to be charged with the principal and interest of the debt, and was to have an allowance for all rents or money received for the property while in the defendant’s possession. Upon payment, or offer of payment, of the balance to be so ascertained, and upon demand of a reconveyance, the defendant bound himself “ to give to said Hall a good and satisfactory title to the property.” There could be no breach of this contract on the defendant’s part, and of coarse no right of action could accrue upon it to the plaintiff, until the latter has placed himself in a position to claim the benefit of the contract by calling for the settlement provided for by its terms, and offering to pay such balance as shall be found to be due from him. There is nothing whatever before the court from which it can infer that such right of action first accrued, or that the plaintiff first became entitled to the reconveyance, at any point of time so remote as more than six years before the filing of the bill. It hardly need be said that the date of such a contract as the present is not the true point of departure in computing the period of the limitation.

Plea overruled. Defendant to answer.